DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
The Examiner notes that in an effort to facilitate compact prosecution, the Examiner called Mr. Rizwan Mirza on 22 February 2022 to provide guidance on acceptable claim formatting (see attached interview summary).  During the call Mr. Mirza indicated that he would call the Examiner back but no call was received and/or recorded.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “In the same casing mentioned above” which is non-standard format for indicating claim dependency.  The claim should in the form “The plastic bottle cap of claim 1, wherein in the casing” or something similar in order to clearly indicate the claims dependence from claim 1.  Appropriate action required. Appropriate correction is required.
Claim 2 recites ‘pestalotiopsis microsporia’, however the correct binomial genus and species naming convention is Pestalotiopsis microsporia wherein both the genus and species name are italicized and the first letter of genus name is capitalized.  Additionally, the quote symbols which bookend the genus/species name are unnecessary.  Appropriate action required. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 1-3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the phrase “when the tab is pulled”.  There is insufficient antecedent basis for the recited tab.  The Examiner notes that MPEP 2173.05 (e) establishes that a claim is indefinite when it contains words or phrases whose meaning is unclear. The lack of clarity could arise where a claim refers to "said lever" or "the lever," where the claim contains no earlier recitation or limitation of a lever and where it would be unclear as to what element the limitation was making reference.  In the instant case, there is no earlier recitation of “the tab” recited in claim 1.  The Examiner suggests amending claim 1 so as to positively recite that the casing inside the cap comprises a tab.
Claim 2
Claim 2 recites the term “semi-layer” which renders the claim indefinite as it is unclear what specifically constitutes a semi-layer.  It is noted that Applicant’s specification does not provide a definition of the term “semi-layer” and the term is not a standard term of the art.  It is also noted that term “semi-layer” may be interpreted in several ways including a layer which is not entirely solid (i.e. a layer which is porous) or layer which is applied to only part of a substrate. Regarding such cases, MPEP 2173.05 (a)(III) establishes that when there is more than one meaning for a term, it is incumbent upon Applicant to make clear which meaning is being relied upon to claim the invention. As such, without a specific definition, the term “semi-layer” renders the claim indefinite. 
Claim 2 recites the phrase “safe coloured liquid” which renders the claim indefinite as it is unclear what constitutes “safe”.  It is noted that Applicant’s specification does not provide a definition of the term “safe” and there are a number of different definitions with regards to the term.  For instance, the term “safe” may be referring to food safe or safe with regards to reactivity with an adjacent layer of material or safe with regards to the viability of the claimed fungus.  As such, without a specific definition, the term “safe” render the claim indefinite. 
Claim 2 recites “liquid stored” however it is unclear where and/or how the claimed liquid is stored as there is no recitation of a stored liquid in either claim 1 or claim 2.
Claim 3 does not recite that it depends from any other claim(s) and as such appears to be an independent claim.  If this is the case then there is insufficient antecedent basis for the recited tab, fungi, coloured dye, metal solid clip, and cap.  As such, the claim is definite.  Appropriate correction is required.

Claim 2 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 2 recites “the semi-layer of food safe dye or any other safe coloured liquid”, however claim 1 from which claim 2 appears to depend recites “Plastic bottle cap consisting of” which limits the claimed bottle cap to only the elements recited in claim 1.  As such, the recitation of “the semi-layer of food safe dye or any other safe coloured liquid” renders the scope of claim 2 broader than the scope of the claim from which it depends.  For this reason, claim 2 does not comply with 35 U.S.C. 112(d).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Suggested Claim Language
The Examiner notes that a search of the relevant classification(s) and pertinent prior art has not produced a single reference or combination of references which reasonable anticipates or renders obvious the instantly disclosed invention.  The Examiner suggests the following claim language which would be given favorable consideration.


	wherein disposed within the inside of the cap is a casing formed from an aluminum or other solid substance, said casing containing the fungus Pestalotiopsis microsporia, and 
wherein the casing comprises a pull tab which is configured to release the Pestalotiopsis microsporia when pulled.

Claim 2.  The cap according to claim 1, wherein the casing additionally contains a food dye or colored liquid, wherein the casing is configured to release the food dye or colored liquid when the pull tab is pulled.

Claim 3.  The cap according to claim 2, wherein the casing containing the food dye or colored liquid and the Pestalotiopsis microsporia comprises a solid metal clip which locks the cap thereby preventing the cap from being used again, and
wherein the casing is configured such that when the pull tab is pulled the food dye or colored liquid and the Pestalotiopsis microsporia are released together.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.



· US 2020/0317419 to Johnson et al. – discloses a packaging article comprising an element housing a biologically active agent which may be, inter alia, Pestalotiopsis microspora [abstract, 0037-0041, Table 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.